                                   Case 3:19-cv-02072-HZ           Document 25         Filed 02/23/21      Page 1 of 17




                          Ethan Levi, OSB No. 994255
                          Email: ethan@lmhlegal.com
                          Levi Merrithew Horst PC
                          610 SW Alder Street, Suite 415
                          Portland, Oregon 97205
                          Telephone: (971) 229-1241
                          Facsimile: (971) 544-7092

                          Attorney for Plaintiff




                                                   IN THE UNITED STATES DISTRICT COURT

                                                         FOR THE DISTRICT OF OREGON

                                                                 PORTLAND DIVISION
LEVI MERRITHEW HORST PC




                          GARY ROBISON,                                           Case No.: 3:19-cv-2072
                                                          Plaintiff,

                                  vs.                                             FIRST AMENDED COMPLAINT
                                                                                  Civil Rights Action (42 U.S.C. § 1983),
                          OREGON DEPARTMENT OF                                    Professional Negligence, Negligence
                          CORRECTIONS, CHRISTOPHER
                          DIGIULIO, JOE BUGHER, REED
                          PAULSON, DANIEL DEWSNUP,                                Jury Trial Demanded
                          THOMAS BRISTOL, GARTH GULICK,
                          BYRON HEMPHILL, LISA KOLTES,
                          MORIAM BALOGUN, KAREN HARRIS,
                          WARREN ROBERTS, HEIDI MILLER,
                          ANDREW GLASS, and MARY NANETKA,
                                               Defendants.




                                                                NATURE OF THE CASE

                                  This is a civil rights and state law negligence action about the defendants’ ongoing and

                          continuing refusal to treat plaintiff’s arthritic right knee. Plaintiff is an inmate at the Department of



                          Page 1 – FIRST AMENDED COMPLAINT                                                    LEVI MERRITHEW HORST PC
                                                                                                           610 SW ALDER STREET, STE 415
                                                                                                                    PORTLAND, OR 97205
                                   Case 3:19-cv-02072-HZ           Document 25        Filed 02/23/21      Page 2 of 17




                          Corrections (hereinafter “ODOC”) who suffers from continuing, long-term, chronic right knee pain

                          and arthritis. This is his civil rights action against defendants who continue to deny plaintiff surgery

                          recommended by two orthopedic experts and adequate medication for his pain. The TLC

                          Committee (hereinafter “TLC Committee”) defendants are doctor-members and medical staff-

                          members of a committee tasked with approving or denying medical referrals, procedures and

                          treatments for inmates. Defendant Harris is the Medical Provider at the Oregon State Penitentiary,

                          the ODOC facility where plaintiff has been housed since October of 2018.

                                  Medical staff at ODOC recognized plaintiff’s chronic knee pain and mobility concerns and

                          forwarded his case to the TLC Committee for further treatment. The TLC defendants, through the

                          TLC Committee, referred plaintiff twice for consultation with two outside orthopedic surgeons to

                          determine the best course of action. Each surgeon recommended a total knee replacement. After
LEVI MERRITHEW HORST PC




                          receiving these recommendations, the defendants denied plaintiff the procedure multiple times.

                          Concurrently, defendant Harris has refused to provide plaintiff with pain medication sufficient to

                          relieve his knee pain. This denial of treatment has left plaintiff in continuing pain and disability and

                          amounts to both medical negligence and deliberate indifference to plaintiff’s serious medical needs

                          in violation of the Eighth Amendment to the United States Constitution.

                                                                    JURISDICTION

                                  1. This court has jurisdiction over the subject matter of the First claim for relief under 42

                          U.S.C. § 1983 and 28 U.S.C. §§ 1331, 1343(a)(3), and 1343(a)(4). This court has supplemental

                          jurisdiction, under 28 U.S.C. § 1367, over plaintiff’s Second and Third Claims for Relief -

                          professional negligence and negligence. The State of Oregon has agreed to waive 11th Amendment

                          immunity.




                          Page 2 – FIRST AMENDED COMPLAINT                                                   LEVI MERRITHEW HORST PC
                                                                                                          610 SW ALDER STREET, STE 415
                                                                                                                   PORTLAND, OR 97205
                                     Case 3:19-cv-02072-HZ          Document 25        Filed 02/23/21       Page 3 of 17




                                                                           VENUE

                                    2. Venue is proper within the District of Oregon because all of the events giving rise to

                          these claims occurred in this judicial district, and all defendants reside in this judicial district. 28

                          U.S.C. § 1391(b). Specifically, all of the acts and practices alleged herein occurred at Oregon

                          Department of Corrections facilities in Oregon.

                                                                TORT CLAIMS NOTICE

                                    3. With respect to the state law claims for negligence and professional negligence, plaintiff

                          has properly satisfied the notice of claim required by ORS 30.275. First, the negligence is an

                          ongoing harm and continues through the filing of this complaint. Second, the defendants have actual

                          notice of plaintiff’s claim because plaintiff filed a federal civil rights complaint alleging the same
LEVI MERRITHEW HORST PC




                          harm committed by the same individual defendants on December 20, 2019 and because he filed this

                          action.

                                                                          PARTIES

                                    4. Plaintiff Gary Robison (hereinafter “Mr. Robison”) is an adult resident of Oregon presently

                          residing at the Oregon State Penitentiary in Salem, Oregon, and for all relevant times, in ODOC

                          custody.

                                    5. Defendant, Oregon Department of Corrections (ODOC), is the employer of all the

                          defendants in this matter. It is a public agency tasked with the incarceration, care, treatment and

                          protection of all inmates in its custody. Among its many duties is to employ doctors, nurses and

                          other health care workers and ensure that each inmate receives proper and reasonable medical care.

                          ODOC is vicariously liable under state law for the negligence of its employees.




                          Page 3 – FIRST AMENDED COMPLAINT                                                     LEVI MERRITHEW HORST PC
                                                                                                            610 SW ALDER STREET, STE 415
                                                                                                                     PORTLAND, OR 97205
                                   Case 3:19-cv-02072-HZ         Document 25        Filed 02/23/21     Page 4 of 17




                                  6. Dr. Christopher DiGiulio, M.D. is the chief medical officer of ODOC. He is ultimately

                          responsible for directing the operations of all ODOC medical facilities. He is also ultimately

                          responsible for overseeing the medical staff at all ODOC institutions and ultimately responsible for

                          the delivery of medical care to each inmate. Dr. DiGiulio is bound by the standards and ethics of

                          his profession as well as the rules and policies adopted by ODOC. He is also a member of the TLC

                          Committee and oversees its functions. As a member of the TLC Committee, he is responsible for

                          approving or rejecting proposed medical treatments for ODOC inmates. He is sued in his individual

                          and official capacities.

                                  7. Joe Bugher is the ODOC Medical Services Administrator and the Assistant Director of

                          Health Services. As such, he is responsible for crafting policies and procedures for the ODOC that

                          ensure that ODOC delivers constitutionally and medically adequate care to inmates. He is also
LEVI MERRITHEW HORST PC




                          responsible for ensuring that inmates receive adequate medical care. One of Bugher’s

                          responsibilities is to responding to inmate grievance appeals and investigating whether individual

                          inmates grievances about medical case have been adequately addressed. He is sued in his individual

                          and official capacities.

                                  8. Dr. Reed Paulson, M.D. is an ODOC medical doctor and is the Chief Medical Officer at

                          the Oregon State Penitentiary. As such he is ultimately responsible for all the medical care provided

                          to inmates at the Oregon State Penitentiary and is bound to follow the standards and ethics of his

                          profession as well as the rules and policies adopted by ODOC. He is also a member of the TLC

                          Committee. As a member of the TLC Committee, he is responsible for approving or rejecting

                          proposed medical treatments for ODOC inmates. He is sued in his individual and official

                          capacities.




                          Page 4 – FIRST AMENDED COMPLAINT                                                 LEVI MERRITHEW HORST PC
                                                                                                        610 SW ALDER STREET, STE 415
                                                                                                                 PORTLAND, OR 97205
                                   Case 3:19-cv-02072-HZ        Document 25       Filed 02/23/21     Page 5 of 17




                                  9. Dr. Daniel Dewsnup, O.D. is an ODOC medical doctor. As such, he is responsible for

                          medically treating inmates at the ODOC and is bound to follow the standards and ethics of his

                          profession as well as the rules and policies adopted by ODOC. He is also a member of the TLC

                          Committee. As a member of the TLC Committee, he is responsible for approving or rejecting

                          proposed medical treatments for ODOC inmates. He is sued in his individual and official

                          capacities.

                                  10. Dr. Thomas Bristol, M.D. is an ODOC medical doctor. As such, he is responsible for

                          medically treating inmates at the ODOC and is bound to follow the standards and ethics of his

                          profession as well as the rules and policies adopted by ODOC. He is also a member of the TLC

                          Committee. As a member of the TLC Committee, he is responsible for approving or rejecting

                          proposed medical treatments for ODOC inmates. He is sued in his individual and official
LEVI MERRITHEW HORST PC




                          capacities.

                                  11. Dr. Garth Gulick, M.D. is an ODOC medical doctor. As such, he is responsible for

                          medically treating inmates at the ODOC and is bound to follow the standards and ethics of his

                          profession as well as the rules and policies adopted by ODOC. He is also a member of the TLC

                          Committee. As a member of the TLC Committee, he is responsible for approving or rejecting

                          proposed medical treatments for ODOC inmates. He is sued in his individual and official

                          capacities.

                                  12. Dr. Byron Hemphill, D.O. is a doctor of osteopathy employed by ODOC. As such, he

                          is responsible for medically treating inmates at the ODOC and is bound to follow the standards and

                          ethics of his profession as well as the rules and policies adopted by ODOC. He is also a member of

                          the TLC Committee. As a member of the TLC Committee, he is responsible for approving or




                          Page 5 – FIRST AMENDED COMPLAINT                                               LEVI MERRITHEW HORST PC
                                                                                                      610 SW ALDER STREET, STE 415
                                                                                                               PORTLAND, OR 97205
                                   Case 3:19-cv-02072-HZ          Document 25        Filed 02/23/21   Page 6 of 17




                          rejecting proposed medical treatments for ODOC inmates. He is sued in his individual and official

                          capacities.

                                  13. Dr. Lisa Koltes, M.D. is an ODOC medical doctor. She is responsible for the medical

                          treatment of ODOC inmates and is bound by the standards and ethics of her profession as well as

                          ODOC rules and policies. She is also a member of the TLC Committee. As a member of the TLC

                          Committee, she is responsible for approving or rejecting proposed medical treatments for ODOC

                          inmates. She is sued in her individual and official capacities.

                                  14. Moriam Balogun is a nurse practitioner. She is a medical provider employed by the

                          ODOC and a member of the TLC Committee. As a member of the TLC Committee she participates

                          and helps decide whether the TLC Committee approves or rejects proposed medical treatments for

                          ODOC inmates. She is sued in her individual and official capacities.
LEVI MERRITHEW HORST PC




                                  15. Dr. Karen Harris, D.O. is an ODOC osteopathic doctor. She is a provider at the Oregon

                          State Penitentiary and responsible for the medical care and treatment of inmates at the Oregon State

                          Penitentiary, including plaintiff. She is also a member of the TLC Committee. As a member of the

                          TLC Committee, she is responsible for approving or rejecting proposed medical treatments for

                          ODOC inmates. She is sued in her individual and official capacities.

                                  16. Dr. Warren Roberts, M.D. is the acting ODOC Medical Director. He has recently been

                          at ODOC at times when defendant DiGiulio has been absent and on leave. As such, he is ultimately

                          responsible to seeing that each subordinate doctor delivers adequate care to each inmate. He is sued

                          in his individual capacity

                                  17. Heidi Miller, N.P. for all relevant times, was an ODOC Nurse Practitioner. As such she

                          was also a member from time to time of various TLC Committees. She was a member of a




                          Page 6 – FIRST AMENDED COMPLAINT                                                LEVI MERRITHEW HORST PC
                                                                                                       610 SW ALDER STREET, STE 415
                                                                                                                PORTLAND, OR 97205
                                   Case 3:19-cv-02072-HZ          Document 25        Filed 02/23/21      Page 7 of 17




                          committee held on February 28, 2019 that denied medical care to Plaintiff. She is sued in her

                          individual capacity.

                                  18. Dr. Andrew Glass, M.D., is an ODOC Medical Doctor. He is also a member of the TLC

                          Committee. As a member of the TLC Committee, he is responsible for approving or rejecting

                          proposed medical treatments for ODOC inmates. He was a member of various TLC Committees

                          that denied Plaintiff medical treatments including but not limited to an April 2, 2020 TLC

                          Committee meeting. He is sued in his individual capacity.

                                  19. Mary Nanetka, N.P. for all relevant times, was an ODOC Nurse Practitioner. As such

                          she was also a member from time to time of various TLC Committees. She was a member of a

                          committee that denied medical care to Plaintiff on October 8, 2020. She is sued in her individual

                          capacity.
LEVI MERRITHEW HORST PC




                                  20. At all times relevant, all defendants acted under color of state law.

                                                                  FACTUAL ALLEGATIONS

                                  21. Plaintiff, (hereinafter “Mr. Robison”) was taken into custody at ODOC in January of

                          2016. His first medical screening revealed he had a severely arthritic left hip and a severely arthritic

                          right knee. At his screening, ODOC learned that Mr. Robison had a history of two right knee

                          surgeries.

                                  22. In February of 2018, Mr. Robison had a hip replacement performed by Dr. Randolph

                          Peterson, MD at Weiser Memorial Hospital.

                                  23. For the duration of his incarceration and continuing to the present Mr. Robison has

                          suffered from chronic, substantial pain and limited mobility in his right knee. He has trouble

                          climbing stairs, he has trouble getting up to a top bunk, has difficulty exercising, and otherwise

                          suffers from constant knee pain and discomfort.



                          Page 7 – FIRST AMENDED COMPLAINT                                                   LEVI MERRITHEW HORST PC
                                                                                                          610 SW ALDER STREET, STE 415
                                                                                                                   PORTLAND, OR 97205
                                   Case 3:19-cv-02072-HZ          Document 25        Filed 02/23/21      Page 8 of 17




                                  24. Nothing the defendants and the ODOC medical department tried has brought Mr.

                          Robison relief from his knee problems. These efforts include prescribing ibuprofen, mental health

                          medications (Celexa), a knee brace and steroid injections.

                                  25. In an effort to solve Mr. Robison’s intractable knee pain, ODOC medical staff referred

                          Mr. Robison to Dr. Peterson, the same orthopedic surgeon who performed his hip replacement

                          operation.

                                  26. On July 27, 2018, Dr. Peterson evaluated Mr. Robison’s knee and wrote: “[Mr.

                          Robison] has, however, been having a lot of pain in his right knee. He has had two previous knee

                          operations. First one arthroscopic debridement. (sic) Subsequent 93 ACL reconstruction. X-rays

                          taken of his knee show severe degenerative changes, panarticular osteophyte formation with the

                          most degenerative changes to the medial compartment. Pain is primarily centered in the medial
LEVI MERRITHEW HORST PC




                          aspect of the knee. Has two metal fixation screws from a previous ACL reconstruction. With the

                          symptoms he is having as well as the findings on x-ray, I have recommended joint replacement

                          surgery as the only alternative for improving his overall knee function.”

                                  27. On August 1, 2018, Dr. Peterson forwarded his recommendation for a total knee

                          replacement to the TLC Committee. The TLC Committee denied the recommendation for a total

                          knee replacement; instead, it sought a second opinion from Dr. Yao, another orthopedic surgeon.

                                  28. On October 16, 2018, Mr. Robison saw Dr. Yao. Dr. Yao evaluated Mr. Robison and

                          wrote, “The patient is a 42 year old male who presents with right knee pain. He notes that he had an

                          arthroscopic surgery in 1991 and an ACL repair in 1993. His pain has been getting bad for the last 5

                          years or so. He can make it about 3 times around the track before the knee starts hurting. His pain is

                          exacerbated with weight bearing and is mainly in the medial aspect of his knee. Varus pressure

                          causes pain in the medial joint line. Just an hour on his feet, he had a lot of pain and can’t do much



                          Page 8 – FIRST AMENDED COMPLAINT                                                  LEVI MERRITHEW HORST PC
                                                                                                         610 SW ALDER STREET, STE 415
                                                                                                                  PORTLAND, OR 97205
                                   Case 3:19-cv-02072-HZ            Document 25        Filed 02/23/21       Page 9 of 17




                          after that. . . .” Dr. Yao concurred with Dr. Petersen, “We discussed the nature of his osteoarthritis

                          and discussed treatment options including cortisone injections, physical therapy,

                          viscosupplementation injections and a right total knee arthroplasty. . . . If the x-rays demonstrate

                          severe osteoarthritis like I believe it will, it is not out of the ordinary to continue forward with a right

                          total knee arthroplasty. He is a good candidate for surgery except for his young age. I will verify the

                          x-rays and get back with my final opinion.”

                                  29. Although ODOC provided Dr. Yao with a compact disc (CD) containing Mr. Robison’s

                          x-rays he was unable to open it and unable to complete his evaluation. He requested that the x-rays

                          be sent to him in a reviewable format.

                                  30. On October 22, 2018, the ODOC medical department ordered that Mr. Robison’s x-ray

                          film be provided to Dr. Yao so he could complete his evaluation.
LEVI MERRITHEW HORST PC




                                  31. On November 1, 2018, before Dr. Yao could review the x-rays and complete his

                          evaluation, the TLC Committee considered and rejected Drs. Peterson and Yao’s recommendations

                          for a total knee replacement. The TLC committee reasoned that Mr. Robison had not taken part in a

                          bracing trial, there had been no information provided about his functionality in the institution, and

                          that there had been no recent primary care physician examination. Finally the TLC committee noted

                          that Dr. Yao had not completed his evaluation as he was not able to view Mr. Robison’s x-rays.

                                  32. On November 29, 2018 the TLC Committee approved “medial off-load bracing,” a

                          treatment not recommended by either Dr. Peterson or Dr. Yao.

                                  33. On December 17, 2018, Mr. Robison still had not heard whether Dr. Yao had reviewed

                          his x-rays so he sent a medical request asking that ODOC send Dr. Yao the x-rays. A medical staff

                          member responded, “A new CD was sent along with paperwork to Dr. Yao on 12/13/18.”




                          Page 9 – FIRST AMENDED COMPLAINT                                                     LEVI MERRITHEW HORST PC
                                                                                                            610 SW ALDER STREET, STE 415
                                                                                                                     PORTLAND, OR 97205
                                  Case 3:19-cv-02072-HZ          Document 25        Filed 02/23/21      Page 10 of 17




                                  34. On January 25, 2019, Dr. Yao finally had a chance to review the x-rays of Mr.

                          Robison’s knee. He sent ODOC medical staff his conclusion that Mr. Robison was a good candidate

                          for a total knee replacement.

                                  35. On January 31, 2019 ODOC medical personnel began Mr. Robison on a six week

                          bracing trial. The right knee bracing trial did not help Mr. Robison’s knee pain or lack of mobility.

                          Mr. Robison repeatedly informed the medical staff that bracing was ineffective.

                                  36. On February 6, 2019 Mr. Robison sent a medical request documenting his continuing

                          knee pain and trouble climbing the stairs. He requested a bottom tier cell.

                                  37. On February 19, 2019, upon his repeated complaints of knee pain, Mr. Robison was

                          given a bottom bunk and low tier restriction for one year.

                                  38. On February 28, 2019, The TLC Committee rejected a further request for total knee
LEVI MERRITHEW HORST PC




                          replacement, “No, until substantial disability i.e. climbing stairs is proven.” The TLC members who

                          signed this include defendants Dr. Reed Paulson, Dr. Daniel Dewsnup, Dr. Thomas Bristol, Nurse

                          Practitioner Moriam Balogun, and Nurse Practitioner Heidi Miller. On information and belief, Dr

                          Harris participated by phone.

                                  39. On March 7, 2019, ODOC medical staff provided Mr. Robison with another treatment

                          not recommended by either Dr. Peterson or Dr. Yao, a steroid injection. This had no marked effect

                          on Mr. Robison’s pain. Mr. Robison informed the medical staff that the steroid injection was

                          ineffective.

                                  40. On March 18, 2019, Mr. Robison received a letter from defendant DiGiulio. The letter

                          indicated that “your case for knee surgery will go back to the Therapeutic Level of Care (TLC)

                          committee after you trial the knee brace for 6 weeks.”




                          Page 10 – FIRST AMENDED COMPLAINT                                                LEVI MERRITHEW HORST PC
                                                                                                        610 SW ALDER STREET, STE 415
                                                                                                                 PORTLAND, OR 97205
                                  Case 3:19-cv-02072-HZ             Document 25      Filed 02/23/21   Page 11 of 17




                                  41. On March 26, 2019, Mr. Robison sent a medical request for medication to relieve his

                          knee pain. “I would like to be put on some pain meds. I shouldn’t have to live every day with pain

                          like this. It’s like 7-8 pain level all day, every day.”

                                  42. On April 10, 2019, Mr. Robison received a letter from J. Bugher the Health Services

                          Administrator. Bugher wrote, “TLC reevaluated your case on 02.27.19 and has decided that surgery

                          is not approved at this time due to a lack of medical necessity. The TLC committee reviewed the

                          recommendations by the orthopedic specialist and your current physical condition, and based on

                          those findings, they do not feel surgery is indicated at this time.”

                                  43. On May 8, 2019, Mr. Robison met with Dr. Harris and followed up with her about

                          constant knee pain. He again requested a total knee replacement and requested medication to help

                          with the pain. Dr. Harris formulated a plan for Mr. Robison to have an MRI of his right knee.
LEVI MERRITHEW HORST PC




                          Thereafter, Dr. Harris forwarded that request to the TLC Committee for approval.

                                  44. On May 16, 2019 the TLC Committee denied a request for an MRI of Mr. Robison’s

                          right knee.

                                  45. Mr. Robison has repeatedly requested a total knee replacement and adequate pain

                          management and has repeatedly filed requests and grievances requesting a total knee replacement to

                          no avail.

                                  46. Since first requesting adequate pain medication of Dr. Harris on March 26th, Mr.

                          Robison has requested adequate pain medication from Dr. Harris each time he has met with her. Dr.

                          Harris has refused to prescribe any pain medication beyond ibuprofen and mental health medication

                          such as Cymbalta. None of these medications have effectively treated Mr. Robison’s pain.

                                  47. Since June of 2020, Dr. DiGiulio has been on leave from his job at ODOC.




                          Page 11 – FIRST AMENDED COMPLAINT                                              LEVI MERRITHEW HORST PC
                                                                                                      610 SW ALDER STREET, STE 415
                                                                                                               PORTLAND, OR 97205
                                  Case 3:19-cv-02072-HZ          Document 25       Filed 02/23/21      Page 12 of 17




                                 48. On March 27, 2020, Dr. Harris referred the TLC Committee another request to consider

                          a total knee arthroplasty for Mr. Robison.

                                 49. On April 2, 2020, the TLC Committee comprised of Dr. Harris and Dr. Glass, reviewed

                          the Dr. Harris’s requests and denied it citing, “Need more information re: function.”

                                 50. On June 16, 2020, Mr. Robison was taken back to Hope Orthopedics for another

                          evaluation for a total knee replacement. During that visit, Mr. Robison met with Dr. Sewell. Dr.

                          Sewell noted that Mr. Robison had gained weight – at his visit with Dr. Yao in October of 2018,

                          Mr. Robison weighed 258 pounds, on his visit with Dr. Sewell he weighed 316.5 pounds. Dr.

                          Sewell declined to recommend Mr. Robison for surgery because he was obese and indicated he had

                          to meet a target weight of 270 pounds before he would be a candidate for surgery.

                                 51. In October of 2020, Mr. Robison met his target weight of 270 pounds. He requested a
LEVI MERRITHEW HORST PC




                          referral for a total knee replacement. Dr. Harris told Mr. Robison he would have to keep his weight

                          at or below target for 90 days before she would refer him to an orthopedic surgeon.

                                 52. On October 6, 2020, Dr. Harris referred Mr. Robison’s case back to the TLC

                          Committee. She listed the diagnosis as: “End-stage R knee OA, severe narrowing M>L plateaus and

                          at Petellofemoral Joint. She proposed the following: “Ortho at last institution as well as Dr. Yao

                          proposed TKA. Saw Dr. Sewell at Hope Ortho in May of this year*, Dr. Sewell would recommend

                          @Pt BMI of 40 or 270 lbs. Pt. has lost 40lbs over 3 months since then, and today weighed 270lbs.

                          Recommend TKA, Factors for consideration, discuss as appropriate.” The asterisk was addressed

                          later in the TLC referral, “*Office x-ray showed severe tri-compartment disease, joint sclerosis,

                          osteophytes. Bone-on-bone contact demonstrated at medial compartment and patellofemoral joint.

                                 53. On October 8, the TLC committee, including defendant Dr. Harris and Nurse




                          Page 12 – FIRST AMENDED COMPLAINT                                                LEVI MERRITHEW HORST PC
                                                                                                        610 SW ALDER STREET, STE 415
                                                                                                                 PORTLAND, OR 97205
                                  Case 3:19-cv-02072-HZ            Document 25      Filed 02/23/21      Page 13 of 17




                          Practitioner Mary Nanetka, issued its decision: “(1) demonstrate wt. stability over next 90 days (2)

                          check status and function in 90 days.”

                                 54. As of February 11, 2021, Mr. Robison has still not gotten a total knee replacement or

                          adequate medications to help with his constant pain.

                                                                   FIRST CAUSE OF ACTION

                                                   (Civil Rights 42 U.S.C. § 1983 Against All Defendants)

                                 55. Defendants were deliberately indifferent to Mr. Robison’s serious medical needs in the

                          following ways:

                                      a.      The TLC Committee defendants have repeatedly ignored plaintiff’s constant

                                              requests for medical relief for his arthritic right knee, ignored objective x-ray

                                              evidence, and ignored outside expert advice.
LEVI MERRITHEW HORST PC




                                      b.      The TLC Committee defendants sought then ignored expert orthopedic

                                              recommendations that plaintiff be provided a total knee replacement.

                                      c.      Defendant Harris denied Mr. Robison adequate medication for pain relief

                                              commensurate with his level of his right knee pain.

                                      d.      Defendants repeatedly delayed providing Plaintiff with a medically indicated

                                              treatment – a total knee replacement – and instead provided treatments that fell

                                              below the standard of care and that defendants knew would not resolve

                                              Plaintiff’s pain and disability.

                                      e.      Defendant DiGiulio, as ODOC’s Chief Medical Officer, did not resolve the

                                              TLC Committee’s failure to follow the orthopedic expert recommendations that

                                              Mr. Robison be given a total knee replacement.




                          Page 13 – FIRST AMENDED COMPLAINT                                                 LEVI MERRITHEW HORST PC
                                                                                                         610 SW ALDER STREET, STE 415
                                                                                                                  PORTLAND, OR 97205
                                  Case 3:19-cv-02072-HZ            Document 25      Filed 02/23/21     Page 14 of 17




                                      f.         Defendant Roberts as ODOC’s acting Chief Medical Officer after June 2020,

                                                 ignored Mr. Robison pain and disability and has not resolved the TLC

                                                 Committee’s failure to provide Mr. Robison a total knee replacement.

                                      g.         The medical staff, including defendant Harris denied Mr. Robison access to

                                                 knee surgery even though in October 2020 he had lost weight and achieved is

                                                 target weight of 270 pounds or below.

                                      h.         Through these actions, defendants engaged in the wanton infliction of pain and

                                                 subjected Mr. Robison to dehumanizing, painful, and immobilizing conditions

                                                 from the date he entered ODOC and continuing until the present.

                                 56. Defendants’ conduct toward Mr. Robison resulted in an unnecessary infliction of severe

                          pain, discomfort, and immobility that resulted in atypical and significant hardship and subjected him
LEVI MERRITHEW HORST PC




                          to cruel and unusual punishment under the Eighth Amendment to the United States Constitution,

                          and denying Mr. Robison’s right to due process under the Fourteenth Amendment to the United

                          States Constitution.

                                 57. As a result of defendants’ violations of Mr. Robison’s constitutional rights, he suffered

                          pain, discomfort, physical disability and emotional injury during his incarceration at ODOC.

                          Accordingly, Mr. Robison is entitled to compensatory and punitive damages, as well as his

                          attorney’s fees and costs pursuant to 42 U.S.C. § 1988, from defendants for each violation.

                                                            SECOND CLAIM FOR RELIEF

                             Professional negligence through the failure to provide medical care consistent with the
                          standard of care in the community (against ODOC as the employer of all individual medical
                          doctor defendants including Dr. DiGiulio, Dr. Paulson, Dr. Dewsnup, Dr. Bristol, Dr. Gulick,
                               Dr. Hemphill, Dr. Harris, Dr. Roberts, Dr. Glass, Heidi Miller and Mary Nanetka)

                                 58. Plaintiff incorporates by reference all preceding paragraphs.




                          Page 14 – FIRST AMENDED COMPLAINT                                                LEVI MERRITHEW HORST PC
                                                                                                        610 SW ALDER STREET, STE 415
                                                                                                                 PORTLAND, OR 97205
                                  Case 3:19-cv-02072-HZ           Document 25        Filed 02/23/21       Page 15 of 17




                                  59. While ODOC incarcerated Mr. Robison, he was unable to access medical care on his

                          own.

                                  60. ODOC had a constitutional and statutory and administrative duty to provide adequate

                          medical care to all its inmates including Mr. Robison. ODOC is vicariously liable for the

                          professional negligence of its employees.

                                  61. The risk of harm to Mr. Robison was foreseeable to defendants.

                                  62. ODOC, by and through its employees was negligent in its medical treatment of Mr.

                          Robison in that it failed to use that degree of care, skill, and diligence used by ordinarily careful

                          health care providers practicing in the same or similar circumstances in the same or similar

                          community.

                                  63. The professional negligence includes but is not limited to each of the particulars alleged
LEVI MERRITHEW HORST PC




                          in this complaint.

                                  64. The professional negligence caused Mr. Robison pain and disability.

                                                             THIRD CLAIM FOR RELIEF

                                                                  Negligence
                                 (Against ODOC as the employer of each physician defendant, and Joseph Bugher)

                                  65. Mr. Robison incorporates by reference all preceding paragraphs.

                                  66. Mr. Robison’s pain and suffering was a reasonably foreseeable result of defendants’

                          failure to ensure that adequate policies, training and supervision were in place so that it could

                          provide adequate medical care to plaintiff.

                                                                REQUEST FOR RELIEF

                                  WHEREFORE, plaintiff prays for relief as follows:




                          Page 15 – FIRST AMENDED COMPLAINT                                                   LEVI MERRITHEW HORST PC
                                                                                                           610 SW ALDER STREET, STE 415
                                                                                                                    PORTLAND, OR 97205
                               Case 3:19-cv-02072-HZ       Document 25      Filed 02/23/21    Page 16 of 17




                                    a.      For judgment in favor of plaintiff against defendants for compensatory,

                                            and punitive damages for each Constitutional violation in an amount to be

                                            proven at trial.

                                    b.      For non-economic damages for plaintiff’s physical pain and suffering and

                                            emotional distress experience during his incarceration.

                                    c.      For economic damages to be proven at trial.

                                    d.      For costs and reasonable attorneys’ fees and costs pursuant to 42 U.S.C.

                                            §§ 1983, 1988 and 12205 and under other applicable law.

                                    e.      For Injunctive Relief

                                          a. Mr. Robison continues to be in the custody of the Oregon Department of

                                             Corrections.
LEVI MERRITHEW HORST PC




                                          b. Mr. Robison continues to suffer from chronic knee pain and limited

                                             mobility.

                                          c. No other remedy the defendants have proposed and attempted have

                                             provided Mr. Robison from relief from his knee pain and disability.

                                          d. Without a total knee replacement, Mr. Robison will continue to suffer

                                             pain and disability while in ODOC custody.

                                          e. No relief besides a total knee replacement will provide Mr. Robison

                                             relief from pain and disability in his knee.

                                    f.      For pre-judgment and post-judgment interest.

                                    g.      For such other and further relief as may appear just, equitable, and

                                            appropriate.




                          Page 16 – FIRST AMENDED COMPLAINT                                        LEVI MERRITHEW HORST PC
                                                                                                610 SW ALDER STREET, STE 415
                                                                                                         PORTLAND, OR 97205
                                 Case 3:19-cv-02072-HZ         Document 25     Filed 02/23/21    Page 17 of 17




                                                                  JURY DEMAND

                                Plaintiff hereby demands a jury trial.

                          DATED this 23rd day of February, 2021.

                                                                             LEVI MERRITHEW HORST PC

                                                                             By:    /s/ Ethan Levi
                                                                                    Ethan Levi, OSB No. 994255
                                                                                    Email: ethan@lmhlegal.com

                                                                             610 SW Alder Street, Suite 415
                                                                             Portland, OR 97205
                                                                             Telephone: (971) 229-1241
                                                                             Facsimile: (971) 544-7092
LEVI MERRITHEW HORST PC




                          Page 17 – FIRST AMENDED COMPLAINT                                         LEVI MERRITHEW HORST PC
                                                                                                 610 SW ALDER STREET, STE 415
                                                                                                          PORTLAND, OR 97205
